DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Amendment/Response dated 12/6/21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Bunick et al (US 2009/0004248 hereafter Bunick) and Kovarik et al (US 2017/0100328 hereafter Kovarik) and Singh (US 2007/0059254 hereafter Singh).
Bunick teaches an oral adhering lozenge with a flor masking components effective to mask n undesirable flavor from an active components where the lozenge comprising at least two layers where one layer dissolves faster than the other while the slower dissolving layer is adhered to the 
As discussed above, Bunick discloses an oral, bilayered lozenge with a first and second layer where the first layer comprises adhesive agents and a flavor masking agent and dissolved slower than the second layer that comprises flavor masking agents and active ingredient. In some embodiments the slow releasing first layer also comprises an active agent, while in other embodiment the first layers only comprises flavor masking and adhesive components [0029]. The active agent can be coated with an adhesive polymer layer where the polymer is present at least 50 percent and up to 95% of the layer [0054]. The use of specific adhesive polymers for the express purpose of adhering a dosage form to the mouth as seen in the Kovarik patent. Also, while binders and adhesive components are disclosed by Bunick, the reference is silent to the specific components of the instant claims.
Kovarik discloses an oral formulation that is adhered to the mouth for a long duration [0015-0017]. The adhesive layer that adheres to the mouth comprises compounds like acacia gum, povidone, polyvinyl alcohols and cellulose compounds where they are present up to 90% of the adhesive layer [0067]. The formulation further comprises an edible film layer comprising a taste masking portion 
Bunick discloses a layered lozenge comprising an adhesive layer with an active components, however the reference is silent to specific mouth adhesion although the same materials are used.  The use of acacia gum in a lozenge that adheres to various oral mucosa is known in the art as seen in Singh.
Singh discloses an oral dosage form comprising acacia gum where the administration is to an oral mucosa [0060, 0198-0201].  The dosage form can be present in various oral dosage forms including lozenge that a multilayered [0058, 0181].  The lozenge can adhere to the roof of the mouth, or buccal surface [0050, 0184-0187]. The layers comprise sweeteners and flavor –masking agents [0181].  It would have been obvious to adhere the lozenge of Bunick as seen in Singh as they comprise the same materials. 
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable oral dosage form. It would have been obvious to combine the adhesive of Kovarik into the layered lozenge of Bunick as they solve the same problem and the formulations use similar components such as starch. It would have been obvious to adhere these lozenges to the oral mucosa as seen in the Singh as they have the same materials and solve the same problem. It would have been obvious to substitute the acacia gum into the similarly functioning oral dosage form of Bunick with a reasonable expectation of success as the ingredients used in both are similar and have the same function.
Response to Arguments
Applicant's arguments filed 12/6/21 have been fully considered but they are not persuasive. Applicant argues that the combination of the prior art does not render the instant claims obvious.  .
Regarding this argument it remains the position of the Examiner that the combination of Bunick, Kovarik and Singh render the claims obvious.  First Bunick discloses a multilayered dosage form comprising at least a first and second layer where one layer dissolves before the other and the layers comprise at least pharmaceutically active agents, adhesive components and flavor masking components. Specifically, Bunick discloses a lozenge formulation comprising a layer that dissolves 50 to 100 times slower than the other layer where the slow dissolving layer and the fast dissolving layer both comprise pharmaceutically active compounds that can be the same or different [0008, 0031].  The slow dissolving layer corresponds to the first layer of the instant claims and comprises a first and second side where the second side is adhered to the first surface of a second layer [Example 7].  The pharmaceutically active agents are present with adhesive polymers as defined by the instant specification including cellulose polymers [0053].  The first layer further comprises flavor masking components including sugars and flavors [0028-0030].  The second layer which dissolved faster than the first layer, further comprises an active components and a flavor-masking component [0015, 0023].  The ingredients, active components, adhesive compounds and flavor-masking components, are all blended homogeneously, meeting the limitations of claims 5-9 [Example 7]. The active components can comprise one or more NSAIDs and antacids meeting the limitations of claims 10 [0034-0036]. The bilayered lozenge are form by pressing the layers together in a tablet press, meeting the limitations of claim 11 [Example 7]. Bunick discloses that both layers can comprises active components and flavor masking components with the first layer have a ratio of flavor masking to active components of about 1: 46 to 1: 35 for the second layer, this would meet the limitations of the ratio in claims 1, 11 [Example 8].  Modification of this ratio would have been obvious to an artisan of ordinary skill during the course of optimizing the formulation for active agent delivery.  While the reference discloses the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618